S Michael Karmo oes
- August 27: @

Like my ancestors before me | could spend the
rest of my life a free and happy man hunting my
food . ... They ain't ever going to be able to starve
me and my family and friends out ... Tenderloins
and back straps every night. ...

OO *9 1 Comment
1) Like (> Share
Most Relevant *

Jamie Baker

eas {05

Like - 6d

 

 

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 1of17 Document 47-4

 
 

Michael Karmo eid
- April 7, 2019 -@

Coasters . Mandatory in my compound ...

OO. 2 Comments
a) Like & Share

Most Relevant

9 é Author
Michael Karmo Yeah high power air soft .
Lol.

Like» ly

&

Like + ly

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 2 of17 Document 47-4
 

5 ©
oO
wo
bil
& ge
= 3 3
a A B
@ 2
|
2 3
2 Oo
9
»
wo
a
a

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 3o0f17 Document 47-4
Michael Karmo
- July 8, 2018-@

Yikes . who this guy think he is Charles Bronson ??

Osea

wv Like @ Share

 

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 4of17 Document 47-4
 

j »; Michael Karmo

- July 3, 2018 -@
Decomissioned command center
. San Diego .ca.

Os a6 1 Comment

1) Like > Share

Most Relevant *

és) April Mendoza-gilliam

  

Case 2:20-cr-00170-JPS Filed 12/23/20 Page5of17 Document 47-4
 

Q

& ae

= 2 8

= o

. ee ae
eA
~ o
= |
wn 3
oS oO
oS

wo

=

o

g

o

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 6of17 Document 47-4
 

9

G a=

5 2 3

a a. @
&
< a
| oe
|
o fo
2
8

w

zs

o

a

 

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 7 of 17 Document 47-4
 

S

@- slog ‘L Ain -
OWJEY JAEUDIN

aieys

 

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 8of17 Document 47-4
 

©
a
oa
a
<=
& B is
= Eos
c 2 oe
a oO ba »
o .,
5 nN
; oF
a os
ZF 68
5
2
oO
=
w
c
5
»| #
wo
>
a
.

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 9of17 Document 47-4
 

S

& 3 &
o ©
c = =
= = 2
os ew oO
3
oo
BM ae
a
ae
a
9

* SBuly) aSay) ado] |“ UNG Yos we Mau AW

aueys <7

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 10 o0f17 Document 47-4
 

Michael Karmo
Follow « June 2, 2018: @

Will the real homeland security please stand up...

Os

1) Like > Share

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 11o0f17 Document 47-4
 

° 2
= a

Cc
a

& 3 ¢é

i <= 5 2g

| os o Oo

= = wn B

a 5 oo
= o
co 8
Fy 3
a @9
=
a

w

a

o

&

o

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 12 o0f17 Document 47-4
 

S

=
3
<=
S
oad

G z=

oo

5 "ota
ww

a So

SB

@°

aueys 7

pue sueaq pavafuepua ym Bupom “gol eas Ay

aueys |

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 13 o0f17 Document 47-4
put our

teant le worl
for you:

gt °%

poe

 

8 Michael Karmo aan
. May 6, 2018 @

Incase any of you haters thought it was when it
wasn't . I'm the real deal baby. Going to make my
country great again and to do that a quest was
necessary just like it was for every Israelites in
times of old. | put my trust in Yahashua al-bin
Joseph Messiah and it work s out fine. Sol give

thanks and pray for every one of you stupid hating
ass scary ass individuals .

Oi 2 Comments
o> Like © Share

Most Relevant *

i] @ Author
Michael Karmo That's the real too
brother. 50 bucks . pm and I'll send you
the link where .

Like + 2y

& Justin Black Nice pew can lol
Like « 2y

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 14 0f17 Document 47-4
 

©
: 3
q
c °
> a
Cp = > =
< sos
c 2 = 3
— e ; @
= = ha
a o | @.
= BS
® 85
a |
9 s
o
: S
wo
>
a
=
a

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 15 o0f17 Document 47-4
: Michael Karmo ae
‘ § 8

WHO BUT ME?

Oc 4 Comments
a) Like @ Share

Most Relevant +

9 & Author
Michael Karmo You know where cone
through | got fire

Like + 3y

“ View 1 more reply

9g Author

Michael Karmo You coming over or
nol need aparro.

Like  3y

o Angel Ortega were they at

Like » 3y

 

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 16 of17 Document 47-4
 

§ Michael Karmo
. November 17, 2016 -@

oo 2 1 Comment
> Share

Most Relevant +

@ David Littles Chavez That middle one a
nice one

ay

Case 2:20-cr-00170-JPS Filed 12/23/20 Page 17 of17 Document 47-4
